          Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA                             :

                          Plaintiff,                 :
                 v.                                       20 Cr. 015 (PKC)
                                                     :
VIRGIL GRIFFITH,
                                                      :
                           Defendant.
------------------------------------------------------x




                                 DEFENDANT VIRGIL GRIFFITH’S
                                 REPLY IN SUPPORT OF MOTION
                                  FOR A BILL OF PARTICULARS




                                                                                  BRIAN E. KLEIN
                                                                              KERI CURTIS AXEL
                                                                        BAKER MARQUART LLP
                                                                   777 S. Figueroa Street, Suite 2850
                                                                      Los Angeles, California 90017
                                                                                     (424) 652-7800

                                                                             SEAN S. BUCKLEY
                                                                             KOBRE & KIM LLP
                                                                                 800 Third Avenue
                                                                        New York, New York 10022
                                                                                   (212) 488-1200

                                                                         Attorneys for Virgil Griffith
         Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 2 of 11




                                 PRELIMINARY STATEMENT

        The prosecution and defense of criminal charges is not a game, and the defense should

not be forced to use a decoder ring on over 6,800 pages of discovery—much of which has been

heavily redacted by the government—to discern the basic information that should be present in

every indictment: what crimes were actually alleged to have been committed, by whom, and

where. The indictment in this case lacks that most basic information, and the discovery to date

has done nothing to remedy this serious procedural defect. A bill of particulars thus is warranted

to make plain the “essential facts constituting the offense charged” against defendant Virgil

Griffith. Fed. R. Crim. P. 7(c). The motion for one should be granted.

                                           ARGUMENT

   A.    A Bill of Particulars Is Necessary to Establish with Specificity the Illegal
        “Services” Mr. Griffith Is Alleged to Have Provided.

        Mr. Griffith’s request for a bill of particulars on what “services” he is alleged to have

provided in violation of law, including the nature of the alleged services involved, the

identification of others involved, the manner in which such services were provided in violation

of law, and the amount and source of each payment for such alleged services, is no mere request

for further “evidentiary detail.” (Opp. at 54.) Rather, it is Mr. Griffith’s attempt to understand

the criminal conduct he is alleged to have committed from the impermissibly broad charge

leveled at him in the indictment of “providing services in violation of law” to one where the

government specifically “identif[ies]” each claim for which it intends to prove that [the

defendant] may be held criminally responsible.” United States v. Nachamie, 91 F. Supp. 2d 572,

576 (S.D.N.Y. 2000).

        The indictment alleges that Mr. Griffith provided and caused others to provide “services”

to the DPRK in violation of 50 U.S.C § 1705(a), 31 C.F.R. §§ 510.206(a) and 510.212(b), and



                                                  1
         Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 3 of 11




Executive Orders 13466 and 13722. (Ind. ¶ 2.). Nowhere in the IEEPA, Title 31, OFAC

regulations, nor Executive Orders 13466 and 13722 is there a definition of what, precisely, is

meant by the term “services.” As discussed in Mr. Griffith’s concurrently filed reply in support

of the motion to dismiss, the government also avoids embracing any established definition of the

word, arguing only that “services” is to be interpreted broadly. (See Opp. at 21).

       The fact that the government urges a subjective and expansive definition of “services”

should tilt sharply in favor of a bill of particulars, which at minimum, would require the

government to identify what facts it believes constitute services. See Nachamie, 91 F. Supp. 2d

at 574-75 (S.D.N.Y. 2000) (requiring bill of particulars to identify which specific claims the

government intended to prove were false at trial in a Medicare fraud case).

       The government contends that the “services” it has alleged include, but is not limited to:

(a) giving a presentation on topics approved by the DPRK; (b) providing persons located in the

DPRK with “valuable” information on blockchain and cryptocurrency; (c) participating in

discussions regarding using cryptocurrency technologies to evade sanctions and to launder

money; and/or (d) planning to facilitate the exchange of Ethereum between the DPRK and South

Korea. (Opp. at 53). These allegations are from the complaint, not the indictment, and by their

own definition are non-inclusive examples.

       Far from sufficient, these allegations are thoroughly lacking in exactly what the court

required in Nachamie, 91 F. Supp. 2d at 574-75, that is, a particularized explanation about how

the conduct alleged violated the law. For example, a discussion about wanting to exchange

Ethereum between DPRK and South Korea does not run afoul of the IEEPA if such discussion is

theoretical or aspirational, because an agreement to an illegal objective would be lacking. The

Supreme Court has “repeatedly said that the essence of the crime of conspiracy is ‘an agreement



                                                 2
          Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 4 of 11




to commit an unlawful act.’” United States v. Jimenez Recio, 537 U.S. 270, 270 (2003) (quoting

Iannelli v. United States, 420 U.S. 770, 777 (1975)); see also United States v. Flores, 945 F.3d

687, 712 (2019) (“The crux of a conspiracy is an agreement . . . to accomplish something

illegal.”).

        In that respect, the government’s contention that it need not allege or prove a “substantive

violation of IEEPA” because it has charged a conspiracy (Opp. at 26) only compounds the

problem with the indictment, because a conspiracy indictment must allege “that the intended

future conduct the conspirators agreed upon includes all the elements of the substantive crime.”

United States v. Coplan, 703 F.3d 46, 66 (2d Cir. 2012); see United States v. Tyson, 653 F.3d

192, 206 (3d Cir. 2011) (conspiracy’s “common goal or purpose must be illegal”). If the

indictment alleges an agreement to undertake actions that, if accomplished, would not constitute

a substantive crime, the indictment fails to allege a conspiracy. See United States v. Foote, 413

F.3d 1240, 1250 (10th Cir. 2005).

        Even under its own theory of the case, the bare bones indictment does not allege an

agreement sufficient to meet the elements of a substantive violation of the IEEPA. (See id.) The

government’s opposition and the discovery make clear that giving a presentation approved by the

DPRK in the DPRK also does not alone qualify as an IEEPA violation. See, e.g., Ex. E (“OFAC

says that this is a grey area and general presentations that are given other places may fall under

an exception and not require a license, while if specifically created would be a service.”); Ex. B

(“On the facts presented, OFAC may not be comfortable giving the assurance with respect to

Griffith’s travel to NK.”).1 Given the lack of statutory and regulatory guidance, Mr. Griffith is




1
 The documents that are referenced with an exhibit number in this reply are organized in a
separately filed Appendix of Exhibits because they are cross-referenced in all three concurrently
                                                 3
         Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 5 of 11




more than “entitled to some additional particulars” to adequately prepare his case for trial.

United States v. Rajaratnam, No. 09 Cr. 1184 (RJH), 2010 WL 2788168, at *4 (S.D.N.Y. Jul. 13,

2010); see also United States v. Bin Laden, 92 F. Supp. 2d 225, 236 (S.D.N.Y. 2000) (finding a

bill of particulars appropriate where government’s allegations referred to “broad categories of

conduct” and “provide[d] too little information regarding those broad categories).

       Indictments in this District typically have greater specificity as to the types of “services”

that the government alleged here. (Exs. I-K (United States v. Atilla, S4 15 Cr. 867 (RMB)

(S.D.N.Y.) ECF No. 293 (indictment) ¶ 90 (incorporating multiple overt acts and defining the

“services” object of the IEEPA conspiracy as); United States v. Nejad, 18 Cr. 224 (AJN) ECF

No. 2 (indictment) (incorporating multiple overt acts); United States v. Banki, 10 Cr. 08 (JFK),

(including eight paragraphs setting forth means and methods of the conspiracy).)2

       The indictment here is a far cry from those cases highlighted by the government in its

opposition. (See Opp. at 54.) In United States v. Machado, 986 F. Supp. 2d 288 (S.D.N.Y.

2013), the district court dealt with a “straightforward” narcotics conspiracy indictment located

entirely in the United States where all co-conspirators were charged and for which there were

unredacted wiretap transcripts of undercover narcotics purchases. In United States v. Reinhold,

994 F. Supp. 194 (S.D.N.Y. 1998), the indictment was “detailed in its allegations” and the

defendants had the benefit not only of criminal discovery but civil discovery in a related matter.

In United States v. Conesa, 899 F. Supp. 172, 176 (S.D.N.Y. 1995), the 40-page RICO



filed replies. The indictments referenced on page 4 are also given exhibit numbers and found in
the same appendix.
2
  See also Exs. L-M (United States v. Huawei Technologies et al., 1:18-cr-00457-AMD
(E.D.N.Y.) (The IEEPA count incorporates 9 substantive paragraphs describing facts of alleged
IEEPA offense); United States v. Dandong Hongxiang Industrial Development Co. Ltd., et al.,
2016-mj-06602 (D.N.J.) (IEEPA count includes 9-paragraph “Manner and Means” section and
11 overt acts).)
                                                 4
            Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 6 of 11




indictment provided defendants with, among other things, “the names of the key members of the

enterprise charged;” a “detailed description of how the enterprise and its members operated;”

“the exact date of specific violent crimes” committed by the defendants; and “the names of the

victims.”

       In this case, however, the substantive portion of the indictment is all of two pages and

contains no specifics whatsoever about how or with whom Mr. Griffith is alleged to have

violated the laws enumerated therein (which, themselves, fail to define the term “services” as

used in the Indictment). Under these circumstances, a bill of particulars should be granted.

   B. A Bill of Particulars Is Necessary to Identify Unindicted Co-Conspirators.

       The government agrees that it has not enumerated all of the individuals it alleges to be

co-conspirators; it argues that it is “under no obligation” to do so and has “supplied the defendant

with ample notice regarding the charged conduct” by providing “extensive” discovery to Mr.

Griffith, including searchable extractions from electronic devices and “early production of

Section 3500 material.” (Opp. at 50-51).

       As an initial matter, the government omits that its productions have been heavily

redacted, removing the identifying information of all interview witnesses, and, in some cases,

redacting up to half or more of interview summaries. (See id. at 64.) The government is also

less than candid about how many different potential alleged co-conspirators and witnesses are

referred to in the 6,800+ pages of discovery produced to date. For example, the government has

produced four reports of interviews with “Witness-2” totaling approximately 285 pages. But

Witness-2’s identifying information is removed and many of the reports have been heavily

redacted (i.e., up to half of the report). Moreover, the materials that Witness-2 provided refer to

at least nine other potential co-conspirators/witnesses, including some who apparently flew to the

DPRK with Mr. Griffith and multiple persons whom Witness-2 contacted via texts and a
                                                 5
         Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 7 of 11




messaging app (some who used pseudonymous monikers such as “The Maschine” and others

who had deleted their accounts so their messages show only as being sent from “Deleted

Account”).

       Accordingly, this is not the kind of discovery that is an “acceptable alternate form” to a

sufficiently particularized indictment. United States v. Binday, 908 F. Supp. 2d 485, 497

(S.D.N.Y. 2012). Rather, this is the kind of case where the government “has failed to provide

adequate notice of the particulars;” the discovery has been both “voluminous” and yet severely

redacted, and the “identification of known unindicted co-conspirators” is absolutely necessary to

help a defendant focus his investigation and prepare for trial.” Nachamie, 91 F. Supp. 2d at 572-

73. This is especially true here, where many of the potential witnesses and alleged co-

conspirators are foreign nationals. See Bin Laden, 92 F. Supp. 2d at 246.3

       Critically, the government argues that the Nachamie factors “militate against a bill of

particulars,” but it addresses only two of the six factors. (See Opp. at 51.) When all six factors

are evaluated, they clearly weigh in favor of granting Mr. Griffith’s motion. As to the first

factor, the government fails to provide a number—or even a numerical range—of potential co-

conspirators. Instead, the government states only that it has provided the identities of two

alleged co-conspirators and that other known “potential members” include, without limitation,

the participants of the Pyongyang cryptocurrency conference, and “[Mr.] Griffith’s North Korean

government handler.” (Id.) This alone would be a large number of additional but as-yet




3
  From the scant information left unredacted in Witness-2’s reports, it appears that he is a foreign
national, which increases the likelihood that Mr. Griffith may have to seek permission to depose
Witness-2 pursuant to Rule 15 in order to preserve his testimony for trial. As explained further
in Mr. Griffith’s concurrently filed reply in support of the motion to compel, should the
government continue to withhold his identity until 30 days before trial, it will be impossible for
Mr. Griffith to take adequate Rule 15 discovery from Witness-2 in advance of trial.
                                                 6
         Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 8 of 11




undesignated alleged co-conspirators. But the complaint and other parts of the government’s

brief suggests that its conspiracy theory may encompass other categories of individuals

altogether, including the individuals with whom Mr. Griffith allegedly discussed setting up an

“unlawful cryptocurrency equipment in the DPRK” in February 2018; and alleged “co-

conspirators at the DPRK Mission” in New York. (Id. at 3, 52.)

       Accordingly, it is not the mere identity of individuals that is the issue, but the breadth of

the alleged conspiracy (factor 2) and whether various groups of individuals are purported to be

part of the same or different conspiracies. See United States v. Barrett, 153 F. Supp. 3d 552, 571

(E.D.N.Y. 2015) (stating that where an indictment “might involve the same co-conspirators,

entirely different co-conspirators, or different subsets of the same general group[,]” the “potential

for unfair surprise looms large” and “counsels strongly in favor of a bill of particulars.”).

       The government seeks to minimize the scope and breadth of the alleged conspiracy by

arguing that it “centered on a weeklong event, the Conference.” (See Opp. at 51.) But it then

also seeks to sweep into the case disparate conduct regarding an alleged attempt to set up

“cryptocurrency equipment in the DPRK” in February 2018—well before there was any idea of

attending the blockchain conference—and post-conference communications that occurred well

into 2019. (Id. at 12.) Even if Mr. Griffith is, in the government’s view, the “hub” of the alleged

conspiracy, it is unclear whether the government believes there are multiple spokes, or if the

purported conduct may in fact involve different agreements. Coupled with the fact that the

government has alleged no clear theory of services, the government’s vague conspiracy

allegations have the potential to lump alternative factual theories of a conspiracy in one count,

potentially in violation of Kotteakos v. United States, 328 U.S. 750, 755 (1946) (“the proof




                                                  7
         Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 9 of 11




therefore admittedly made out a case, not of a single conspiracy, but of several, notwithstanding

only one was charged in the indictment”).

       In short, given the alleged breadth and various conduct reflected in the government’s

factual allegations and in discovery, the government has fallen far short of providing adequate

notice of the particulars. The indictment’s vagueness is compounded by the above-discussed

discovery issues: specifically, the volume of pre-trial materials—over 6,800 pages and

counting—which includes phone extracts from multiple persons and numerous contacts, as well

as substantial redactions. The first through fourth Nachamie factors therefore argue for a bill of

particulars that identifies the unindicted co-conspirators and provides greater particularity.

       As to remaining Nachamie factors, the government has not alleged that there is any

danger to the potential co-conspirators or to its own investigation. See Nachamie, 91 F. Supp. 2d

at 572. There is plainly not. The government’s alleged conspiracy spans a substantial amount of

time, involves multiple persons in multiple countries, and for which there are zero identified

security concerns with disclosing the names of the unindicted co-conspirators pre-trial.

       The Court thus should order the government to provide a bill of particulars outlining such

so that Mr. Griffith can adequately prepare his defense.

   C. A Bill of Particulars Is Necessary to Remedy the Indictment’s Failure to
      Properly Establish Venue.

       In opposing Mr. Griffith’s request for a bill of particulars that outlines with specificity all

relevant acts and events that the government alleges occurred in this District, the government

directs the Court to the evidence it provided in opposition to Mr. Griffith’s motion to dismiss the

indictment for lack of venue. (Opp. at 53 [citing Dkt. No. 46 at 3-6].) This demonstrates a

fundamental misunderstanding of the difference between the government’s obligation to prove

venue and its obligation to adequately allege venue.


                                                  8
        Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 10 of 11




       The government’s obligation to prove venue is “appropriately left for trial.” United

States v. Szur, No. S5 97 CR 108 (JGK), 1998 WL 132942, at *9 (S.D.N.Y. Mar. 20, 1998).

However, where, as here, it is indiscernible from the indictment which of the defendant’s acts

were committed within the venue alleged, a bill of particulars is warranted. See United States v.

Wilson, No. 01 CR 53 (DLC), 2001 WL 798018, at *6 (S.D.N.Y. Jul. 13, 2001) (denying

defendants’ motion to dismiss but granting a bill of particulars on facts that establish venue);

Szur, 1998 WL 132942, at *9; see also United States v. Trie, 21 F. Supp. 2d 7, 16-17 (D.D.C.

1998) (granting bill of particulars where venue was not adequately alleged in the indictment);

United States v. Villalobos-Macias, 280 F. Supp. 3d 1211, 1215-16 (D.N.M 2017) (same).

       Here, the indictment alleges solely that the conspiracy involving Mr. Griffith took place

from “at least in or about August 2018, up to and including in or about November 2019, in the

Southern District of New York, the [DPRK], and elsewhere outside of the jurisdiction of any

particular state or district of the United States.” (Ind. ¶ 1.) While that arguably may be

enough—for now—to withstand a motion to dismiss, it is definitely not enough to withstand a

motion for a bill of particulars. See, e.g., Wilson, 2001 WL 798018, at *6; Szur, 1998 WL

132942, at *9; United States v. Mapp, No. 95 CR 1162 (FB)(S-1), 1996 WL 506933, at *11-12

(E.D.N.Y. Sept. 3, 1996); Villalobos-Macias, 280 F. Supp. 3d at 1215-16. This is not about the

sufficiency of the government’s evidence of venue, but about what evidence, if any, the

government has to establish at trial venue in this District.

       If, as the government argues in its opposition, its only evidence of venue in this matter is

located at pages 3-6 of its opposition to Mr. Griffith’s motion to dismiss the indictment for lack

of venue (Dkt. No. 46), then it should have no issue whatsoever with putting such specific

evidence into a bill of particulars. See United States v. Louissaint, No. 12-CR-6081L, 2016 WL



                                                  9
            Case 1:20-cr-00015-PKC Document 77 Filed 12/08/20 Page 11 of 11




47476, at *2 (W.D.N.Y. Jan 4, 2016) (holding that bill of particulars was appropriate where there

were “close questions” regarding venue and government did not argue that there were “factual

issues in dispute that preclude resolution at this time”). The only reason not to do so would be to

leave the door open for the government to surprise Mr. Griffith with additional evidence of

venue at some point before trial, which is exactly the type of result that Federal Rule of Criminal

Procedure 7(f) is designed to avoid. See United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir.

1987) (describing how the purpose of a bill of particulars is to prevent surprise). The Court thus

should employ its discretion to order the government to provide a bill of particulars describing

the facts that the government intends to attempt to prove at trial—and which were presented to

the grand jury—to establish venue. See Bortnovsky, 820 F.2d at 574 (noting that whether to

grant a bill of particulars pursuant to Rule 7(f) “rests within the sound discretion of the district

court.”).

                                          CONCLUSION

        For all of the above reasons and those in the underlying motion, the Court should require

the government to provide the requested bill of particulars.

Dated: December 8, 2020                                Respectfully Submitted,

                                                       /s/ Brian E. Klein
                                                       Brian E. Klein
                                                       Keri Curtis Axel
                                                       Baker Marquart LLP

                                                       -and-

                                                       Sean S. Buckley
                                                       Kobre & Kim LLP

                                                       Attorneys for Virgil Griffith




                                                  10
